.

   Hono?a'bl&J;'WY%dgar          ':~Opfnion No.   C- 672
   Commissioner -of'Education
-- Texas--Education:Agency        .Re: Reconsideration of
   Austin; :Texas                      ~Opinlon No. C-60h
                                        based upon additional
   Dear:Mri%dgar:                       facts submitted.
       ':'Youhave .requesteda recons.ideration of Opinion
   No. c-604 (March, 1966) based upon additional facts sub-
   mitted to this office. In that opinion,     the question was
   whether.the :res'idence.
                          p'ropertyowned by the schools but used
   by the-Superintendent .of Schools "for his residence" was
   exempt'rrom taxation by the State bfT=s,       Milam County, City
   of Cameron, .and~the Came,ron‘
                                Independent School District., Under
   the-facts.submitted, we correctly held that such property,
   used :hy~:'the~Superintendent
                               .as a .private dwelling for his re-
   sidence:dnd-for'twhich'he.paid..rent, was not exempt from tax-
   ation. PIhe-burden.-to:shoW:clear.:exemptlon  from specific facts
   and to-overcome'the~
    ~....__             presumptions that  the property is subject
   to taxation is..on:the.taxpayer.i Longview vs. Mark$n;McRae
   Merno~~~a~:~Hos'pl~al,:
                       Ll37Tex: -178,::152 S.W.2d 1112 ( 4 ).
       ~&dd~tlorialmat~rSai:fadt$'have now been submitted for
   further consideration as to the possibility of the tax-exempt
   status-of-the property:
        .   " ?Itibecame~rie~ces~s~ry
                                    .and.the district was
               compelled to obtain and purchase aatla-
               ~factory~llvlngquarters thereby to en-
               aour:age a:capable person to move to and
              .aerveas‘scho.ol~superintendent at Cameron.
               There'sidence was bought to be occupied
                                                                       /
             : :by'its~superintendent, only that the school
               alstrict might be better served.
             "Rent houses for better school personnel are
             :lmposslble in Cameron; indeed, the district
             '.may be/forced to purchase additional re-
              sldences,'teeicherages,'to encourage and se-
              cure personnel necessary in the operation
              of its school system.
 Han'.J. W. Edgar, page 2 (c-672)

          "The superintendent's residence, located
           three blocks from the school campus, Is
           'an integral part of its school plant and
           operations. It is district-owned property
           being paid for with its public funds. It
           Is cented only to district personnel, the
           superintendent, as such, who pays $75 monthly
           rent, the utilities, and keeps up the premises."
      It is further caused to appear from the facts supplied
 us that the trustees of the Independent school district de-
 termined and decided that It was necessary to expend funds
 on hand f.orthe purpose of acquiring the property for liv-
 ing quarters for the superintendent and whi.chwas necessary
 for conducting the schools in the district and essential
 under the prevalent conditions In the district to obtain
 the services of a qualified superintendent. Assuming that
 the actions and findings of the trustees of the school district
 as above stated were duly taken and made in accordance with
 law, and in the absence of some showing of abuse of discretion,
 we hold that such property, being owned and used for public
 purposes, is exempt from taxation. We also assume that the
 property was purchased in conformity with all statutory pro-
 vision?.
      Section 2 of Article VIZ1 of the Constitution of Texas
 states in part as follows:   . . . the legislature may, by
 general laws, exempt from taxation public property used for
 public purposes."
      Article 7150, Vernon's Civil Statutes, exempts "Public
 school houses" and "All public colleges, public academies
 . . .3 and all such buildings used exclusively and owned by
 persona for school purposes. In addition, It exempts "All
 property, whether real or personal, belonging exclusively
 to this State, or any political subdivisions thereof . . . .'I
       Our courts have held that all public property 'ISto be
 regarded as ."used for public purposes" within Article VIII,
  Section 2 of the Constitution of Texas when It is owned and
~-held for public purposes, although it is not owned or held
  exclusively for such purposes and there has been no abandon-
 -ment of such purposes. City of Abilene vs. State, 113 S.W.2d
631 (Tex. WV. App. 1937‘).

      An Independent school district Is held to be a political
 subdivision of the state, being a governmental and state agen,::
and of the same general character as municipal corporations.
:51 Tex.Jur.2d 323, 345, Schools, Sec. 6, and Sec. 14. Its



                            -3238-
.         *




    Hon. J. W. Edgar,   pBge   3 (C-672)



    trustees have all of the powers expressly conferred as
    well as those necessarily implied therefrom. 51 Tex.Jur.2d
    444, Schools, Sec. 85.  It is also generally held that school
    boards or districts, under their general powers of school
    management, may cont.ractfor the board and lodging of its
    teachers. 78 C.J.S, 1172, Schools and School Districts,
    Sec. 230.
         Independent school districts in Texas possess sub-
    stantially the+ame powers as common school districts.
    Article 2797, Vernon's Civil Statutes, provides that both
    Common School Districts and Independent School Districts
    may issue bonds "in the same manner as provided by law for
    the issuance of other bonds ~to build and equip school houses
    and to purchase sites therefor, for the purpose of'purchasing
    or building a teacher's home and for purchasing land in
    connection therewith . . . ."
         It has been held that the above statute does not pre-
    elude the school trustees from usinn local funds. crovided
    statutory conditions exist, Adams ;s. Miles, 41TS;W.2d 21
    (comm. App. 1931).~
         In Land&n vs. Centennial Rural.High School Dist.,
    146 S.W.2d 799 (T    Civ. App. 194rerror   di     Judyfg;or. 1,
    it was held that yieacherage as provided for'%'Art.
    sucra,.comes within.the meaning of a schoolhouse or school'
    building.
           Since the property In question is owned by the District,
    the crucial question'is whether it is being used for a pub-
    lic purpose. Under the holding of Adams vs. Miles, 300 S.W.
211, affirmed by Commission of Appeals, 41 S.W.2d 21 (1931),
    a school teacherage for living quarters, where necessary to
    the proper maintenance of the local schools, would be a govern-
    mental   function and publlo,use; and it is within the statutory
    power of the school district trustees to expend public funds
    In the acquisition or construction of teacher's homes. The
    Court said in part:
              "It Is not difficult to conceive of conditions
               existing In some school districts, especially
               those in remote communities, which would render
               such facilities desirable. Those facilities
               In some cases, depending upon the conditions
               In particular districts, would undoubtedly
               enable the trustees to produce better and more
               experienced teachers, under more advantageous
               coubracts of employment would house the teachers
               in close proximity to the school rooms, affording

                                 -3239-
Ron. J. W. Edgar/page   4 (C-672)


              constant oversight and protection of the
              school properties. It is perhaps a matter
              worthy of judicial notice that many pro-
              gressi,veschool communities In the State,
              and particularly in the southwestern portion
              of the State, have provided homes or dormitories
              for their faculties. The Legislature has re-.
              .cognlzed the desirability and necessity of
              this Improvement in Independent and common school
              districts by authorizing the Issuance of bonds,
              when voted, for the purpose of buying sites and
              constructing "teacher's homes" in connection
              with schools. Article 2797 . . . ." (300 S.W. 214)
         The above authority is in accord with,the general    rule
    that suoh are proper public uses.   79 C.J.S.-IO, Schools   and
    School Districts, Sec. 324; Taylor vs. Board of Public
    Instruction of Lafayette Counte 157 Fl     4 2 2b Y 2d
              See also Craig vs. Belf, 211 Sri. 4273 46 s0:E.2?$2,
              , wherein the construction and use of's residence'
    by the school district for the superintendent was upheld ati
    a proper school purpose and the Court took notice of the
    trend in decisions in taking a "liberal view of-the implied
    -powers of mtlnicipalitiesor school districts".
         "Public use" is held to be that which will "promote
    public education" and, as stated in 84 C.J.S. 483-484, Tax-
    ation, Sec. 254, "!Phefact that income is derived from the
    use of the property does notprevent the use from being a
    public use or for public purposes . .~. .'
          It is also generally held in this connection that
    married student's dormitories are a proper a;d appropriate
    educational or public use. It is held that         . they are
    considered to be a necessary responsibility of'e&cational
    institutions in light of the number of married students,
    particularly at the graduate and professional level."
    Schueller vs. Board of Adjustment of City of Dubuque (Iowa),
    95 N .W .2d 731, 733 (19591.

                          SUMMARY
                          -------
              'Under the submitted facts the real property
              purchased and held by the Cameron Independent
              School District for the superintendent's re-
              sidence, where found to be essential to obtain
              the services of a qualified superintendent and
:&on,3. W. Edgar, page 5 (c-672)


            necessary for conducting a school in the
            district,~is exempt from taxation as being
            public property used for a "public purpose"
            under Section 2 of Article VIII of the
            Constitut;on of Texas and Article 7150,
            Vernon's Civil Statutes.
                                 Yours very truly,
                                 WAGGONER CARR
                                 Attorney General



                                 By&Tti
                                      Assistant


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Arthur Sandlin
Robert Flowers
38iltonRichardson
John Banks
APPROVED FOR THE ATTORNEY GENERAL
By: T. B, Wright




                             -3241-